[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On December 14, 1993, the defendant, Commission on Human Rights and Opportunities (CHRO) filed a motion to dismiss this action on the grounds of lack of subject matter and personal CT Page 4239 jurisdiction because of a defective return date of November 21, 1992. The plaintiff, Mark Tanis, filed a memorandum in opposition to the CHRO's motion on January 17, 1995, arguing that he filed a request for leave to amend the return date, on December 1, 1993, pursuant to General Statutes § 52-72.
The Supreme Court in Concept Associates, Ltd. v. Board of TaxReview, 229 Conn. 618, 642 A.2d 1186 (1994) held that a return date may be corrected, pursuant to General Statutes § 52-72, even if the original return date has passed.
While the plaintiff's motion to amend the return date has not yet been ruled upon, the Supreme Court determined that General Statutes § 52-72 is "mandatory rather than directory." Id., 626. Accordingly, the CHRO's motion to dismiss based on a defective return date is denied.
KARAZIN, J.